MEMORANDUM OPINION


No. 04-07-00745-CV 

IN RE Brenda HNATOW, M.D.

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	October 31, 2007

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for a writ of mandamus and emergency motion
for temporary relief and is of the opinion that relief should be denied.  See Tex. R. App. P. 52.8(a).
Accordingly, relator's petition for a writ of mandamus and emergency motion for temporary relief
are denied.	
								PER CURIAM

1. This proceeding arises out of Cause No. 05-04-20824-MCV, styled Ramon Vallejo and Oralia Vallejo v. Fort
Duncan Medical Center, et al., pending in the 293rd Judicial District Court, Maverick County, Texas.  However the
challenged order was made by the Honorable Amado J. Abascal, III, presiding judge of the 365th Judicial District Court,
Maverick County, Texas.